Citation Nr: 1445546	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-16 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome, to include irritable bowel symptoms as due to an undiagnosed illness.  

2.  Entitlement to a compensable rating for a right-sided deviated nasal septum with external nasal deformity.

3.  Entitlement to service connection for a bilateral heel disability.

4.  Entitlement to an increased rating for service-connected bilateral foot condition, status post hammertoe surgery, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon.  In October 2009, the RO denied claims for service connection for irritable bowel syndrome and a heel condition, and denied a claim for a compensable rating for service-connected bilateral foot condition, status post hammertoe surgery.  After the Veteran appealed these issues, the RO issued a new rating decision in March 2010 increasing the rating for his service-connected bilateral foot disability to 30 percent, and decreased the rating for his service-connected right sided deviated nasal septum with external nasal deformity from 10 percent to noncompensable (0 percent), with an effective date of December 7, 2009.  The Veteran appealed the decrease in the rating for his service-connected nasal disability.  

Notwithstanding certain language in the April 2011 statement of the case, which characterized the increased rating claim for the feet as whether the evaluation assigned (i.e., 30 percent) was "clearly and unmistakably erroneous," the RO's March 2010 rating decision did not become final, and a clear and unmistakable analysis is not for application.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1104 (2013).  In this regard, in the April 2014 supplemental statement of the case, the RO correctly characterized the claim as an increased rating claim.

In August 2014, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran has raised the issue of entitlement to an earlier effective date for service connection for mood disorder with major depressive-like episodes.  See Veteran's statement (VA Form 21-4138), received in July 2011.  This issue was previously denied in an April 2010 RO rating decision, but is nevertheless referred to the RO for appropriate action.     

The issues of entitlement to service connection for a bilateral heel disability, and entitlement to an increased rating for service-connected bilateral foot condition, status post hammertoe surgery, currently evaluated as 30 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have irritable bowel syndrome, or irritable bowel symptoms due to an undiagnosed illness, that is related to his service.

2.  The Veteran's deviated septum has not been characterized by 50 percent obstruction of both nasal passages or total obstruction of one nasal passage.  



CONCLUSIONS OF LAW

1.  Irritable bowel syndrome, and irritable bowel symptoms due to an undiagnosed illness, was not shown in service and is not related to service, and is not related to service in the Southwest Asia Theater of Operations.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2013).

2.  The criteria for a compensable rating for service-connected right-sided deviated nasal septum with external nasal deformity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code (DC) 6502 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran asserts that he is entitled to service connection for irritable bowel syndrome, to include irritable bowel symptoms that are due to an undiagnosed illness.  He has also asserted that he may have this disability due to posttraumatic stress disorder (for which service connection is not currently in effect), depression, and/or medications used for his service-connected disabilities.  See Veteran's claim, received in March 2009.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  However, irritable bowel syndrome is not one such chronic disease, and 38 C.F.R. § 3.303(b) is inapplicable here.  

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i) (2013). 

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317 ]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed."). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id. 

In this case, the Board concludes that service connection for irritable bowel syndrome is not warranted.  As an initial matter, the service treatment records reflect that the Veteran was treated for viral gastroenteritis/viral syndrome on three occasions during service.  His last treatment was in June 1991, with no additional treatment during his remaining period of service, a period of about ten months.  The Veteran's April 1992 separation examination report shows that his abdomen and viscera were clinically evaluated as normal.  In the associated "report of medical history" the Veteran indicated that he did not have a history of frequent indigestion, or stomach trouble.  

Next, the earliest post-service medical findings of a gastrointestinal disorder are dated in 2005, where VA progress notes contained a number of "problem lists" which note gastroenteritis, and show several treatments for gastrointestinal symptoms.  However, this is about 13 years after separation from service.  Indeed, a VA general medical examination report from dated in November 2003 indicated that the Veteran reported drinking ten cups of coffee and three liters of soft drinks per day, but yet still denied having any gastrointestinal symptoms.  

Therefore continuity is not established.  Moreover, while the Veteran may assert that he experienced such symptoms since service, such assertions are of limited probative value in view of the November 2003 VA examination, where he denied such symptoms. 

Next, the evidence does not include any clinical evidence of a relationship between his current disorder and active duty.  To the contrary, a VA general medical examination report from September 2009 shows that the Veteran complained of only a one-year history of diarrhea, with three bowel movements a day, the last of which was productive of bright red blood.  He reported having bowel urgency after meals, and some loss of bowel control.  

While the examiner in September 2009 could not identify an underlying etiology, this was better clarified in a VA Gulf War Guidelines examination report from March 2010.  On that occasion, Veteran denied having abdominal pain or constipation, and complained of having diarrhea with three to four episodes per day, beginning only in about 2003.  

While the examiner also diagnosed chronic diarrhea, and the examiner stated that this was likely secondary to candida albicans, and it was unlikely that this pathogen was harbored in the Veteran's symptoms for 11 years before becoming symptomatic in 2003, therefore, it is less likely as not that his chronic diarrhea from active duty service.  

With regard to the application of 38 C.F.R. § 3.317, the Board finds that the preponderance of the evidence is against the claim that the Veteran has irritable bowel syndrome, or irritable bowel symptoms due to an undiagnosed illness.  As an initial matter, irritable bowel syndrome was not diagnosed as a result of the March 2010 VA examination, nor is the evidence otherwise sufficient to show that the Veteran has this disorder.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, there is no competent evidence to show that the Veteran has irritable bowel symptoms due to an undiagnosed illness, and there is no competent opinion of record in support of the claim.  Given the foregoing, the Board finds that the Veteran is not shown to have a "qualifying chronic disability" involving the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied on any basis.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, the clinical nature of irritable bowel syndrome of diarrhea is not something that the Veteran is competent to discuss.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is similarly not competent to state whether or not he has irritable bowel syndrome or an undiagnosed illness, and whether the claimed condition is related to his service.  The Veteran's service treatment reports and post-service medical records have been discussed.  

Therefore, the Board has determined that the Veteran is not shown to have an undiagnosed illness, or a diagnosed medically unexplained chronic multi-symptom illness, and that his clinically diagnosed diarrhea is not related to service.  As such, the claim is denied.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For purposes of background, in a February 2004 rating decision, the RO granted service connection for right-sided deviated nasal septum with external nasal deformity, evaluated as 10 percent disabling, effective July 7, 2003.  This rating remained at 10 percent until a March 2010 rating decision, where the RO decreased the Veteran's evaluation for his deviated nasal septum to a noncompensable rating, effective December 7, 2009.  The Veteran argues that the RO erred in reducing his rating.  

In general, where a reduction in an evaluation of a service-connected disability occurs, VA must notify the Veteran of this proposed reduction, and provide him or her with at least 60 days time to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).

However, these predetermination procedures do not apply in cases where the reduction in the disability rating does not result in a reduction or discontinuance of total payments being made to the Veteran.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In this case, while the Veteran's 10 percent rating was reduced in the March 2010 rating decision, he was also granted service connection for an acquired psychiatric disorder and increased rating for his service-connected bilateral foot disorder.  Thus, while his rating for his deviated septum went down, his overall rating increased significantly.  Therefore, there was no prejudice to the Veteran, and the procedures of 38 C.F.R. § 3.105(e) (2013) are not for application.  

Next, the Board determines that a compensable rating is not warranted for his deviated septum, the Board determines that a 10 percent rating is warranted for the Veteran's deviated septum.  In order to warrant a compensable rating for this disability, the evidence must show a 50 percent obstruction of both nasal passages or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6502 (2013).  

Specifically, at a VA respiratory examination report in September 2009, the examiner noted that the Veteran's nasal septal deviation could cause some congestion and diminished breathing at night, but he had "relatively good airways bilaterally" even though there was significant septal deviation to the left.  He had about an 80 percent normal airway bilaterally.  The relevant impression was nasal septal deviation.  

Next, at a VA examination in December 2009, the Veteran complained that he had to sleep on his left side to get air through the right side of his nose.  The report notes a chronic left nasal obstruction, and that there was no history of relevant surgery or post-service treatment.  On examination, there was a mild deviation of the nasal tip to the right that was not cosmetically obvious.  Intranasally, there was deviation of the caudal nasal septum projecting into the right naris with obstruction of the right side of the nose.  The nasal septum more posteriorly was mildly deviated to the left side.  His nasal deviations were noted to probably produce, overall, a bilateral nasal airway obstruction of less than 50 percent.  The diagnoses were history of nasal fracture while in the service, and deviated nasal septum with less than 50 percent nasal airway obstruction.  The examiner further noted that the Veteran's nasal obstruction did not interfere with his employability.  

A VA nasal disability benefits questionnaire, dated in February 2013, notes a history of traumatic deviated nasal septum.  The examiner indicated that the Veteran's claims file had been reviewed.  The examiner indicated that there was not at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation, and that there was not complete obstruction on one side due to traumatic septal deviation.  The examiner further indicated that the Veteran's 
condition did not impact his ability to work.  Based on this information, the Board concludes that the obstruction of the Veteran's nasal passages is not sufficient to warrant a compensable rating.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his deviated septum is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his deviated septum according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's deviated septum has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability in issue are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the rating currently assigned more than reasonably describes the Veteran's disability level and symptomatology.  The Veteran is shown to have a deviated nasal septum.  The rating schedule contemplates these symptoms.  38 C.F.R. § 4.97.  The schedular criteria considered contemplate the manifestations of the Veteran's impairment.  Given the way in which the rating schedule contemplates impairment for the Veteran's disability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is primarily manifested by a deviated nasal septum.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

Further, the record, including statements of the Veteran and medical professionals, does not show that these disabilities interact in a manner to make his disability picture an exceptional one and to require referral for extraschedular consideration based on the collective effect of his service-connected disabilities.  See Johnson v. McDonald, ___ F.3d ___, 2014 WL 3844196, (Fed. Cir. 2014).  

Lastly, the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, and he has previously claimed to be unemployable due to service-connected disability.  However, in September 2012, the RO denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and the Veteran did not appeal.  Moreover, the evidence does not indicate that his disability picture has changed since that time.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in June, August, and October of 2009, of the criteria for establishing service connection and an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and SSA records.  The Veteran has been afforded examinations, and with regard to the service connection claim, he was not found to have the claimed condition.

In August 2014, the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned.  The U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that a VA employee who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2014 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the etiology and severity of his disabilities.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  



ORDER

Service connection for irritable bowel syndrome, and gastrointestinal symptoms due to an undiagnosed illness, is denied.

A compensable rating for service-connected right-sided deviated nasal septum with external nasal deformity is denied.


REMAND

During his August 2014 hearing, the Veteran specifically testified that his foot symptoms had increased since his last examination, in February 2013.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).  Under the circumstances, on remand, the Veteran should be afforded another examination of his feet. 

With regard to the claim for service connection for a bilateral heel condition, this disability is claimed as secondary to his service-connected foot disabilities.  See 38 C.F.R. § 3.310 (2013).  An etiological opinion has not yet been obtained.  The statutory duty to assist a claimant includes providing examinations when warranted, with the conduct of a thorough and contemporaneous medical examination, including a medical opinion, which takes into account the records of prior medical treatment, so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Under the circumstances, the Board has determined that a remand for an examination and an etiological opinion is warranted.

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2013).

Finally, the most recent treatment reports of record are VA treatment reports, dated in December 2013.  On remand, the Veteran should be requested to identify all relevant treatment since December 2013, followed by an attempt to obtain all identified records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all sources of treatment for his feet, and heel, symptoms, since December 2013 (i.e., since the most recent treatment reports of record), and he should be afforded the opportunity to submit alternative evidence of the severity of the service-connected foot disability, such as employment records. 

After obtaining all necessary authorizations, the RO/AMC should attempt to obtain these identified records and associate them with the Veteran's claims file.  If the RO/AMC is unable to make contact with any identified health care provider, or if no response is received within a reasonable time, the RO/AMC should document such results in the claims file. 

2.  After the development discussed in the first paragraph of this remand has been completed, arrange for the Veteran to undergo an examination to evaluate his service-connected foot disabilities, and to determine the etiology of any and all heel disorders. 

The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed.  The VA examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

a) The examiner should state whether the Veteran's service-connected foot disability is manifested by marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and/or marked varus deformity, bilateral.

b) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent probability or greater) that a heel disorder is etiologically related to the Veteran's active duty service or to his service-connected foot disability.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.  If an opinion cannot be provided without resort to mere speculation, the examiner must so state and must provide a rationale for such conclusion.

d)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Re-adjudicate the claims.  If either claim is not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


